United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                        May 7, 2004
                           FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                                No. 03-30990



DEBRA DIXON, as Guardian, on behalf of
Jonathan Leechow,

                                                 Plaintiff-Appellant,

                                    versus

SCHOOL BOARD OF DESOTO PARISH;
RONNIE LAND, Individually and as Employee,
DeSoto Parish School Board;
DIANE TROQUILLE, Individually and as Employee,
DeSoto Parish School Board;
CHARLES HAZARD, Individually and as Employee,
DeSoto Parish School Board;
CLINTON WYSINGER, Individually and as Employee,
DeSoto Parish School Board;
COREGIS INSURANCE CO.;
WALTER LEE, Individually and In His
Capacity as Superintendent, DeSoto Parish School Board,

                                                 Defendants-Appellees.


            Appeal from the United States District Court
               For the Western District of Louisiana


                                (02-CV-1750)


Before HIGGINBOTHAM, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

      AFFIRMED.     See 5TH CIR. R. 47.6.



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.